Case 1:20-cv-22347-JEM Document 10 Entered on FLSD Docket 06/08/2020 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

  FREDRICK J. GAILOR, JR. and
  CATHERINE ANN FORM,

        Plaintiffs,

  v.                                               Case No. 3:20cv4494-TKW-EMT
  WALMART CORPORATION STORE
  #3235, et al.,

        Defendants.
                                             /

                                       ORDER

        This case is before the Court based on the magistrate judge’s Report and

  Recommendation (Doc. 8) and Plaintiffs’ objection (Doc. 9). Based on my de novo

  review of the issues raised in the objection, I agree with the magistrate judge’s

  determination that this case should be transferred to the Southern District of Florida

  because it involves allegations of public accommodation discrimination by

  employees of a Walmart store located in North Miami Beach. See 28 U.S.C.

  §1391(b)(2) (explaining that venue is proper in the district in which a substantial

  part of the events or omissions giving rise to the claim occurred).

        The Court has not overlooked Plaintiffs’ conclusory assertion that they “fear

  provable prejudice from Dade County” (Doc. 9, at 1); however, there is no basis for

  this assertion in the record, and even if there was, it would have no bearing on the
Case 1:20-cv-22347-JEM Document 10 Entered on FLSD Docket 06/08/2020 Page 2 of 2




  question of the proper venue for this suit. Moreover, it is noteworthy that this case

  is being transferred to another federal district court over which Dade County has no

  control or influence.

        Accordingly, it is ORDERED that:

        1. Plaintiffs’ objection (Doc. 9) is overruled, and the magistrate judge’s

           Report and Recommendation (Doc. 8) is adopted by the Court and

           incorporated into this Order.

        2. This case is TRANSFERRED to the Southern District of Florida, and the

           Clerk shall close the file in this Court.

        DONE and ORDERED this 8th day of June, 2020.

                                    T. Kent Wetherell, II
                                   T. KENT WETHERELL, II
                                   UNITED STATES DISTRICT JUDGE




                                            2
